WOODSON, 0. J.
(concurring). — Upon the argument of this case I had grave doubts as to the correctness of the- conclusions reached by the learned trial court, but after a careful investigation of the authorities relied upon by counsel for each party,- I have ■reached the conclusion that the trial court properly disposed of the case.
There is one question Mr. Schnurmacher, counsel for defendants, asked during oral argument, that cannot, in my opinion, be intelligently answered, except in favor of the maintenance of the will; which was substantially as follows -. Why should Mr. Lemp have disposed of his entire estate without having made provision for his wife, in whom he had implicit confidence, *553as is incontrovertibly shown by the will itself, making her the executrix thereof, without bond, and with the power to dispose of the same as she deemed best?
Mrs. Lemp, like most good women, evidently was a power of strength in the assistance of her husband in the accumulation of this vast estate, worth more than ten million dollars — -the result of their joint labor.
Would a man of ordinary intelligence, with due regard for his helpmate, the wife of his bosom, intentionally and cold-bloodedly disinherit her under these circumstances, and at the same time bestow upon her the unlimited power to dispose of this vast estate as she deemed proper? The answer, it seems to me, should be: Unquestionably no. And this answer cannot be intelligently refuted by the suggestion of counsel that the fees due her under the law, for administrating the estate, would be a princely fortune of themselves, and would forever keep the wolf from her door.
That may be true, and doubtless is true, yet that fortune would not come from the fund of their joint labors, but as compensation for her services to be rendered in the administration of the estate, in the same sense that any stranger would be entitled to fees for similar services. Such compensation is in no sense a bequest under a will. Moreover, Mrs. Lemp was quite an elderly lady, and suppose, as an incident thereto-she should have become incapacitated to administer the estate, then where would her fortune have been? It does not require a wise man to see the fallacy of such an argument. It is based upon the same ground that people count chickens before they are hatched and dispose of them before they are fryers. In other words, ‘ ‘ There is many a slip between the cup and the lip. ’ ’
But upon the contrary, according to the plain language of the will, Mrs. Lemp was amply provided for, and that, too, with no contingency attached or doubt lurking in the use of ambiguous words.
*554The only doubt shadowing the entire will is that a man of the great intellect and almost unlimited business capacity, as the record in this case shows Mr. Lemp to have possessed, should have given to his wife the power to disinherit a grandchild, when the means were ample for all.
The books are full of cases wher¿ men, and strong men too, have disinherited not only their grandchildren, but the children of their own blood and flesh. Whether or not the doctrine announced in those cases is wise and conducive to good government is not a matter addressed to the judiciary, but is clearly embraced within the prerogative of the Legislature. This court can no more invade the field of the Legislature than can the Legislature invade the province of the judiciary. The judiciary should declare the laws as they exist and not enact them. If we apply this well-known rule of judicial procedure, nothing remains for this court to do, except to give full force and effect to the will, as did the circuit court.
For the reasons here expressed, as well as those stated in the opinion by my learned associate, I fully concur in his opinion.